Citation Nr: 1126942	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  06-16 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from April 2001 to June 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This matter was previously before the Board in January 2009 and May 2010 at which times it was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The basis of the Board's prior remand in May 2010 was to comply with the Board's January 2009 remand directives in affording the Veteran a VA examination.  Such an examination was deemed necessary in light of evidence showing inservice treatment for the Veteran's right knee, a current right knee diagnosis, and the Veteran's report of right knee problems ever since service.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board explained in the May 2010 remand that the record showed that the Veteran had been scheduled to report to a VA examination in June 2009, but that the examination had been canceled.  The Board went on to find that due to uncertainty as to whether the Veteran ever received notice of the June 2009 examination and who, in fact, cancelled the examination, another remand would be necessary in order to afford the Veteran an examination and ensure compliance with the January 2009 remand directives.  See Stegall v West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).

Unfortunately, another remand is necessary in order to afford the Veteran a VA examination.  In this regard, the record shows that VA has made several attempts to contact and locate the Veteran to schedule him for the examination.  It also shows that he was scheduled to attend a VA examination in St Louis, Missouri, in September 2010, but did not report to the examination.  However, as indicated in the Board's May 2010 remand directives, the most recent address on file shows that the Veteran resides in Kansas City, Missouri.  In fact, the Veteran recently contacted VA in May 2011 and informed VA that he was presently living in Kansas City and wished to set up a "Follow-up evaluation".  He added that he did not want his "disability canceled".  In order to ensure full compliance with the Veteran's due process rights, he should be afforded a VA examination at a VA medical facility in Kansas City.  Incidentally, the April 2011 supplemental statement of the case shows that a request had been made in August 2010 to schedule the Veteran for a VA examination at the VA medical center (VAMC) in Kansas City, but that this request was canceled due to "incorrect jurisdiction".  He was thereafter scheduled to attend the VA examination in St. Louis.  

While the Board sincerely regrets another remand of this matter which will further delay a final decision in the claim on appeal, it finds that such action is necessary to ensure that the appellant is afforded full due process of law.  See 38 C.F.R. § 20.1304(c) (2009); Bernard v. Brown, 4 Vet App 384 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to identify any relevant medical records, private or VA, regarding his claimed right knee disability that have not already been obtained.  Following the procedures set forth in 38 C.F.R. § 3.159, the RO/AMC should obtain copies of pertinent records from all identified treatment sources.  All records obtained should be associated with the claims file.  If any identified records cannot be obtained, this fact should be documented in the claims files and the Veteran should be notified in writing.

2.  Following completion of the above, the RO/AMC should schedule the Veteran for a new examination of the right knee at the VAMC in Kansas City, Missouri, and send him notice of the examination at his most current address (see VFW Informal Hearing Presentation dated May 10, 2010 and April 2011 supplemental statement of the case).  A copy of the examination notification letter should be placed in the claims file if the Veteran does not report for the examination. The examiner should be provided with the Veteran's claims file. After examining the Veteran and reviewing his claims file, including his service treatment records, the examiner should be asked to opine, with supportive rationale, as to whether it is at least as likely as not (a 50 percent degree of probability or higher) that the Veteran has a right knee disability related to his military service.

3.  After the development requested above has been completed, the RO/AMC should ensure that it is in complete compliance with the directives of this REMAND.  If it is deficient in any manner, the RO/AMC must implement corrective procedures at once.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the Veteran's claim should be readjudicated. If such action does not favorably resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative. An appropriate period of time should be allowed for response. Thereafter, the claim should be returned to the Board for further appellate review, if in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

